Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With respect to Claim Objection: Applicant’s amendment(s) to the claim(s) have overcome the objection(s) previously set forth in the Non-Final Office Action.
With respect to Claim Rejection: Applicant’s amendment(s) to the claim(s) have overcome the 112(b) rejection(s) previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s Argument of the rejection of the last Office Action is persuasive and, therefore, the previous rejection is withdrawn. Consequently, this action is made non-final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2020/0309940 A1 newly cited “ZHAO”), in view of Martin et al (US 2022/0155880 A1 newly cited “MARTIN”).
Regarding claim 1, ZHAO discloses a method, comprising:
transmitting wireless signals from an electronic device (electronic device 600 comprises a motion state detection apparatus 601 [Fig. 6], including a signal transmitter configured to transmit wireless signals [0009])
receiving reflections of the wireless signals at the electronic device (a signal receiver configured to receive wireless signals reflected [0009])
determining whether a power amplitude of the reflections is greater than or equal to a threshold value (the dark squares in Fig. 5 indicate reflection points having energies exceeding a preset threshold, and white squares indicate reflection points having energies equal to zero or reflection points having energies less than the preset threshold [0056])
However, ZHAO does not disclose in response to a determination that the power amplitude is not greater than or equal to the threshold value, operating the electronic device in an outdoor mode.
In a same or similar field of endeavor, MARTIN teaches:
a wireless signal strength of a wireless signal received by the tracking device 110 from a remote source (e.g., a GPS signal or cellular data signal) may be used to determine whether the user is indoors or outdoors. For example, when the wireless signal strength is above a predefined threshold, the tracking module 402 determines that the user is outdoors and when the wireless signal strength is below the threshold, the tracking module 402 determines that the user is indoors [0073]
for example, the tracking module 402 may adjust the parameters of the arm model 404 depending on whether the user is indoors or outdoors [0073]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of MARTIN because doing so would enable improve control efficiency and enhance user experience, as recognized by MARTIN.
Regarding claim 4, ZHAO/ MARTIN, discloses the method of claim 2. However, ZHAO/ MARTIN, does not further disclose detecting an orientation of the electronic device to determine which direction is the upward direction.
In a same or similar field of endeavor, MARTIN teaches that tracking module 402 determines an orientation of the pointing controller 120 based on tracking data from the state sensing module 220 and obtains position and orientation for the tracking device 110 relative to the environment based on sensor data from the tracking device 110 [0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of MARTIN because doing so would enable improve control efficiency and enhance user experience, as recognized by MARTIN.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of MARTIN, and further in view of Podkamien et al (US 2021/0199791 A1 newly cited “PODKAMIEN”).
Regarding claim 2, ZHAO/ MARTIN discloses the method of claim 1. However, ZHAO/ MARTIN does not disclose that transmitting the wireless signals comprises transmitting the wireless signals in an upward direction from the electronic device.
In a same or similar field of endeavor, PODKAMIEN teaches that one or more RF signals are transmitted upwards in the direction of the vehicle's chassis [0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of PODKAMIEN because doing so would enable monitoring of tires at correct pressure level to prevent undue tread wear, increased fuel consumption, and flat tire accidents, as recognized by PODKAMIEN.
Regarding claim 3, ZHAO/ MARTIN/ PODKAMIEN, discloses the method of claim 2, wherein the wireless signals comprise radio detection and ranging signals (wireless signals may be various wireless signals, such as a microwave radar signal [ZHAO - 0033]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of MARTIN, and further in view of Ganchrow et al (US 2015/0207234 A1 previously cited “GANCHROW”).
Regarding claim 5, ZHAO/ MARTIN discloses the method of claim 1. However, ZHAO/ MARTIN does not disclose that transmitting the wireless signals from the electronic device comprises broadcasting from multiple directions using multiple transmitters located at multiple locations in or on the electronic device.
In a same or similar field of endeavor, GANCHROW teaches a wireless device 110 including an antenna array [0011] that may radiate in all directions (e.g. in three dimensions) [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of GANCHROW because doing so would improve reception and improve performance, as recognized by GANCHROW.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of MARTIN, and further in view of Zhao et al (US 8,972,180 B1 previously cited “ZHAO ‘180”).
Regarding claim 6, ZHAO/ MARTIN discloses the method of claim 1. However, ZHAO/ MARTIN does not disclose that the outdoor mode comprises: initiating calibration of a barometer of the electronic device; or detecting an altitude of the electronic device using outdoor settings and the barometer.
In a same or similar field of endeavor, ZHAO ‘180 teaches method 600 that generates initial data (e.g., a sensed height/altitude of the mobile device) using the barometer. At 612, the method 600 retrieves calibration parameters from an infrastructure database based on a location of the mobile device. For example, the calibration parameters may include adjustments based on a local air pressure. At 616, the method 600 performs a calibration on the initial data using the calibration parameters [col. 10, lines 52 - 59].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHAO to include the teachings of ZHAO ‘180 because doing so would provide additional data indicative of an orientation, acceleration and/or the location of the mobile device used for power management of the device, as recognized by ZHAO ‘180.
Regarding claim 7, ZHAO/ MARTIN discloses the method of claim 1. However, ZHAO/ MARTIN does not disclose that the outdoor mode comprises activating global positioning detection.
In a same or similar field of endeavor, ZHAO ‘180 teaches that each of the navigation modes corresponds to modes (e.g., active, inactive, sleep and/or reduced power modes) of the navigation devices. For example, in the outdoor vehicle mode and the outdoor pedestrian mode, the GNSS module 124 is in the active mode. Conversely, in the indoor vehicle mode and the indoor pedestrian mode, the GNSS module 124 is in the inactive mode and the remaining navigation devices 104 are in the active mode [col. 6, lines 6-29].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHAO to include the teachings of Zhao ‘180 because doing so would manage and reduce or increase appropriately the power consumption of the device, as recognized by ZHAO ‘180.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of MARTIN, and further in view of LeBlanc (US 2017/0078956A1 newly cited “LEBLANC”).
Regarding claim 8, ZHAO/ MARTIN discloses the method of claim 1. However, ZHAO/ MARTIN does not disclose that the outdoor mode comprises deactivating a WiFi network connection and switching to a cellular data connection for data transfers.
In a same or similar field of endeavor, LEBLANC teaches that if there are not certain minimum characteristics (e.g. the distribution of APs must satisfy certain metrics), the system may consider starting (or remaining, as the case may be) on Wi-Fi (subject to other Contextual Factors) [0168]. Multiple metrics are used in deciding if and when to switch between a Wi-Fi network and a cellular network [0132].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHAO to include the teachings of LEBLANC because doing so would enable better link selection and handover decisions for expediting diagnosis, alerting, and resolutions of detected problems, as recognized by LEBLANC.
Claims 9, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of MARTIN, and further in view of Yin et al (F. Yin, Y. Zhao, F. Gunnarsson and F. Gustafsson, "Received-Signal-Strength Threshold Optimization Using Gaussian Processes," in IEEE Transactions on Signal Processing, vol. 65, no. 8, pp. 2164-2177, 15 April, 2017 previously cited “YIN”).
Regarding claim 9, ZHAO/ MARTIN discloses the method of claim 1. However, ZHAO/ MARTIN does not disclose that the method further comprises setting the threshold value using empirical testing of a plurality of thresholds.
In a same or similar field of endeavor, YIN teaches solving function to optimize threshold [Eq. (34)], test every possible RSS threshold candidate, and choose the one that minimizes the cost function [IV. RSS Threshold Optimization].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of YIN because doing so would result in an optimal RSS threshold and enable enhanced performance of new fashioned low-cost and low-complex proximity report-based positioning algorithms, as recognized by YIN.
Regarding claim 16, ZHAO discloses an electronic device, comprising one or more antennas (electronic device 600 comprises a motion state detection apparatus 601 [Fig. 6], including a signal transmitter configured to transmit wireless signals [0009]), mapping circuitry (functional blocks realized as a universal processor, application-specific integrated circuit, FPGA, etc. [0110]) configured to:
set a testing threshold to a first value for power amplitudes of received reflected wireless signals received at the one or more antennas (the dark squares in Fig. 5 indicate reflection points having energies exceeding a preset threshold, and white squares indicate reflection points having energies equal to zero or reflection points having energies less than the preset threshold [0056])
measure the power amplitudes at one or more distances (obtaining energy of reflection points at distance between detection object and wireless signal transmission source [0053])
ZHAO does not disclose:
the testing threshold is configured to indicate whether an electronic device is indoors based on a determination of a presence of a ceiling above the electronic device
estimate whether the electronic device is indoors based at least in part on the power amplitudes and the testing threshold for one or more distances
determine whether the estimate is accurate for the one or more distances as one or more accuracies
assign a combined accuracy for the first value by averaging the one or more accuracies
determine combined accuracies for one or more additional threshold values
select a threshold value from the first value and the one or more additional threshold values based on the respective combined accuracies
determine whether the electronic device is indoors based at least in part on the threshold value
In a same or similar field of endeavor, MARTIN teaches:
a wireless signal strength of a wireless signal received by the tracking device 110 from a remote source (e.g., a GPS signal or cellular data signal) may be used to determine whether the user is indoors or outdoors. For example, when the wireless signal strength is above a predefined threshold, the tracking module 402 determines that the user is outdoors and when the wireless signal strength is below the threshold, the tracking module 402 determines that the user is indoors [0073]
for example, the tracking module 402 may adjust the parameters of the arm model 404 depending on whether the user is indoors or outdoors [0073]
the tracking module 402 may determine whether the user is indoors or outdoors based on the presence or absence of a ceiling plane within a certain distance of the user (e.g., not more than 5 meters above the user), which may be detected based on image analysis from captured images or from other sensors [0073]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of MARTIN because doing so would enable improve control efficiency and enhance user experience, as recognized by MARTIN.
ZHAO, as modified by MARTIN, discloses the invention as set forth above, but does not disclose:
determine whether the estimate is accurate for the one or more distances as one or more accuracies
assign a combined accuracy for the first value by averaging the one or more accuracies
determine combined accuracies for one or more additional threshold values
select a threshold value from the first value and the one or more additional threshold values based on the respective combined accuracies
determine whether the electronic device is indoors based at least in part on the threshold value
In a same or similar field of endeavor, YIN teaches:
for every sample position, evaluate localization accuracy metric f [IV. RSS Threshold Optimization]
take weighted average for an overall accuracy metric function dependent of deployment and RSS model [IV. RSS Threshold Optimization & Eq. (34)]
together with the evaluation set of positions, they are combined to evaluate the overall best achievable positioning accuracy as a function of the rss threshold [Fig. 2]
solve function to optimize threshold [Eq. (34)]
test every possible RSS threshold candidate, and choose the one that minimizes the cost function [IV. RSS Threshold Optimization]
an instantaneous RSS measurement being larger than a predefined threshold implies that the UE resides in the corresponding coverage area [I. Introduction]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of YIN because doing so would enable enhanced performance of new fashioned low-cost and low-complex proximity report-based positioning algorithms, as recognized by YIN.
Regarding claim 17, ZHAO/ MARTIN/ YIN, discloses the electronic device of claim 16, wherein determining whether the electronic device is indoors comprises determining that the electronic device is indoors when subsequent received reflected wireless signals that are received after the received reflected wireless signals have a lower power amplitude than the threshold value ([YIN - IV. RSS Threshold Optimization], cited and incorporated in the rejection of claim 16).
Regarding claim 20, ZHAO discloses tangible, non-transitory, and computer-readable medium having instructions stored thereon that, when executed by a processor, are configured to cause the processor to (functional blocks realized as a universal processor, application-specific integrated circuit, FPGA, etc. [0110]):
compare a strength of received reflected wireless signals to a threshold (the dark squares in Fig. 5 indicate reflection points having energies exceeding a preset threshold, and white squares indicate reflection points having energies equal to zero or reflection points having energies less than the preset threshold [0056])
ZHAO does not disclose:
a plurality of thresholds
estimate that an electronic device is indoors when the strength of the received reflected wireless signals is greater than or equal to the respective threshold
determine accuracy of the estimation as a function of variance between an indoor status of the electronic device in comparison with the estimation that the electronic device is indoors for each of the plurality of thresholds
select a selected threshold from the plurality of thresholds based at least in part on respective accuracies of the plurality of thresholds
determine whether subsequent reflected signals are greater than or equal to the selected threshold
operate the electronic device in a corresponding indoor mode or outdoor mode based at least in part on the determination of whether the subsequent reflected signals are greater than or equal to the selected thresholds
In a same or similar field of endeavor, MARTIN teaches:
a wireless signal strength of a wireless signal received by the tracking device 110 from a remote source (e.g., a GPS signal or cellular data signal) may be used to determine whether the user is indoors or outdoors. For example, when the wireless signal strength is above a predefined threshold, the tracking module 402 determines that the user is outdoors and when the wireless signal strength is below the threshold, the tracking module 402 determines that the user is indoors [0073]
for example, the tracking module 402 may adjust the parameters of the arm model 404 depending on whether the user is indoors or outdoors [0073]
the tracking module 402 may determine whether the user is indoors or outdoors based on the presence or absence of a ceiling plane within a certain distance of the user (e.g., not more than 5 meters above the user), which may be detected based on image analysis from captured images or from other sensors [0073]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of MARTIN because doing so would enable improve control efficiency and enhance user experience, as recognized by MARTIN.
ZHAO, as modified by MARTIN, discloses the invention as set forth above, but does not disclose:
a plurality of thresholds
determine accuracy of the estimation as a function of variance between an indoor status of the electronic device in comparison with the estimation that the electronic device is indoors for each of the plurality of thresholds
select a selected threshold from the plurality of thresholds based at least in part on respective accuracies of the plurality of thresholds
determine whether subsequent reflected signals are greater than or equal to the selected threshold
In a same or similar field of endeavor, YIN teaches:
for every sample position, evaluate localization accuracy metric f [IV. RSS Threshold Optimization]
take weighted average for an overall accuracy metric function dependent of deployment and RSS model [IV. RSS Threshold Optimization & Eq. (34)]
together with the evaluation set of positions, they are combined to evaluate the overall best achievable positioning accuracy as a function of the rss threshold [Fig. 2]
solve function to optimize threshold [Eq. (34)]
test every possible RSS threshold candidate, and choose the one that minimizes the cost function [IV. RSS Threshold Optimization]
an instantaneous RSS measurement being larger than a predefined threshold implies that the UE resides in the corresponding coverage area [I. Introduction]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of YIN because doing so would enable enhanced performance of new fashioned low-cost and low-complex proximity report-based positioning algorithms, as recognized by YIN.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of MARTIN and YIN, and further in view of Cai (CN 106646396 A previously cited “CAI”).
Regarding claim 10, ZHAO/ MARTIN/ YIN discloses the method of claim 9. However, ZHAO/ MARTIN/ YIN does not disclose that setting the threshold value comprises:
setting a testing threshold to a minimum threshold; and for each threshold of the plurality of thresholds:
measuring reflection power at multiple distances
estimating whether the electronic device is indoors or outdoors based on the respective threshold for each of the multiple distances
comparing the estimates to indoor statuses of the multiple distances
determining an accuracy of the testing threshold based on the comparison of the estimates to the indoor statuses
incrementing the testing threshold to a next threshold of the plurality of thresholds
selecting the threshold from the plurality of thresholds based at least in part on the accuracies of the plurality of thresholds
In a same or similar field of endeavor, YIN teaches:
evaluation set of positions [Step 1: Prerequisites]
a generic RSS model denoting RSS observed at any position p by the UE from the reference network node [II. Pre-requisites - B. RSS Model & Eq. (1)]
comparing a threshold with the instantaneous RSS value [III. Fundamental Lower Bounds on Position Estimation – A. Preliminaries]
for every sample position, evaluate localization accuracy metric f and take weighted average for an overall accuracy metric function dependent of RSS model [IV. RSS Threshold Optimization]
solve function to optimize threshold [Eq. (34)]
test every possible RSS threshold candidate, and choose the one that minimizes the cost function [IV. RSS Threshold Optimization]
an instantaneous RSS measurement being larger than a predefined threshold implies that the UE resides in the corresponding coverage area [I. Introduction]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of YIN because doing so would result in an optimal RSS threshold and enable enhanced performance of new fashioned low-cost and low-complex proximity report-based positioning algorithms, as recognized by YIN.
ZHAO, as modified by MARTIN and YIN, discloses the invention as set forth above, but does not disclose:
setting a testing threshold to a minimum threshold
incrementing the testing threshold to a next threshold of the plurality of thresholds
In a same or similar field of endeavor, CAI teaches:
set the minimum clutter threshold value [Step 6]
increase the clutter threshold coefficient value corresponding to the detection threshold by 1dB [0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of CAI because doing so would adaptively increase detection probability, as recognized by CAI.
Regarding claim 14, ZHAO/ MARTIN/ YIN/ CAI discloses the method of claim 10, wherein selecting the threshold from the plurality of thresholds based at least in part on the accuracies of the plurality of thresholds comprises selecting the threshold as corresponding to a highest accuracy for the plurality of thresholds ([YIN - Eq. (34) & IV. RSS Threshold Optimization], cited and incorporated in the rejection of claim 10).
Claims 11 thru 13 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of MARTIN, YIN, and CAI, and further in view of Menashe et al (US 2015/0228077 A1 previously cited “MENASHE”).
Regarding claim 11, ZHAO/ MARTIN/ YIN/ CAI discloses the method of claim 10, wherein determining the accuracy comprises determining each of accuracies and averaging the accuracies together ([YIN - Eq. (34) & IV. RSS Threshold Optimization], cited and incorporated in the rejection of claim 10).
However, ZHAO/ MARTIN/ YIN/ CAI does not disclose organizing the multiple distances into a plurality of bins.
In a same or similar field of endeavor, MENASHE teaches that the distances are grouped into bins and a weighted average is computed [0073].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of MENASHE because doing so would aid in correcting a pose of a vehicle based on a best transform estimate, as recognized by MENASHE.
Regarding claim 12, ZHAO/ MARTIN/ YIN/ CAI/ MENASHE discloses the method of claim 11. 
However, ZHAO/ MARTIN/ YIN/ CAI/ MENASHE does not disclose weighting distances.
In a same or similar field of endeavor, YIN teaches obtaining an evaluation set X* which contains known sample positions that might be considered to be of varied importance quantified by the weighting factors wi* [IV. RSS Threshold Optimization].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of YIN because doing so would enable enhanced performance of proximity report-based positioning algorithms, as recognized by YIN.
Regarding claim 13, ZHAO/ MARTIN/ YIN/ CAI/ MENASHE discloses the method of claim 12, wherein distances corresponding to common ceiling distances are weighted more heavily than other distances ([YIN - IV. RSS Threshold Optimization], cited and incorporated in the rejection of claim 12).
It is further noted that although YIN does not explicitly teach that it is the common ceiling distances that are weighted more heavily, YIN teaches that certain positions have certain varied importance. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try assigning more importance to ceiling distances with a reasonable expectation of success in optimizing the positioning of user device.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of MARTIN, YIN, and CAI, and further in view of Shen et al (US 2020/0210430 A1 previously cited “SHEN”).
Regarding claim 15, ZHAO/ MARTIN/ YIN/ CAI discloses the method of claim 10. However, ZHAO/ MARTIN/ YIN/ CAI does not disclose measuring reflection power at multiple distances comprises combining multiple measurements from within a sliding time window.
In a same or similar field of endeavor, SHEN teaches a process of aggregating sliding time window features [0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of SHEN because utilizing a sliding time window is a well-known technique in order to observe and process data in real-time. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of MARTIN and YIN, and further in view of ZHAO ‘180.
Regarding claim 18, ZHAO/ MARTIN/ YIN discloses the electronic device of claim 16. However, ZHAO/ MARTIN/ YIN does not disclose that the device further comprises a barometer, wherein the mapping circuitry is configured to initiate a calibration of the barometer based at least in part on a determination that the electronic device is not indoors.
In a same or similar field of endeavor, ZHAO ‘180 teaches a method 600 that generates initial data (e.g., a sensed height/altitude of the mobile device) using the barometer. At 612, the method 600 retrieves calibration parameters from an infrastructure database based on a location of the mobile device. For example, the calibration parameters may include adjustments based on a local air pressure. At 616, the method 600 performs a calibration on the initial data using the calibration parameters [col. 10, lines 52-59].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHAO to include the teachings of ZHAO ‘180 because doing so would provide additional data indicative of an orientation, acceleration and/or the location of the mobile device for power management, as recognized by ZHAO ‘180.
Regarding claim 19, ZHAO/ MARTIN/ YIN discloses the electronic device of claim 16, comprising a barometer, wherein the mapping circuitry is configured to detect an altitude of the electronic device based at least in part on a determination that the electronic device is not indoors.
In a same or similar field of endeavor, ZHAO ‘180 teaches a method 600 that generates initial data (e.g., a sensed height/altitude of the mobile device) using the barometer. At 612, the method 600 retrieves calibration parameters from an infrastructure database based on a location of the mobile device. For example, the calibration parameters may include adjustments based on a local air pressure. At 616, the method 600 performs a calibration on the initial data using the calibration parameters [col. 10, lines 52-59].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHAO to include the teachings of ZHAO ‘180 because doing so would provide additional data indicative of an orientation, acceleration and/or the location of the mobile device for power management, as recognized by ZHAO ‘180.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dechu et al (US 2017/0238147 A1) discloses a method for location detection using an indoor ceiling pattern within a building.
Moshe et al (US 2021/0141082 A1) discloses systems and methods configured for mapping an environment comprising measurement of location of objects’ reflected signals and their strength.
Leverege ((2019, Feb. 5). Indoor positioning with ultrasonic/ultrasound. IoT For All) discloses ultrasound (or ultrasonic) based indoor tracking and positioning technologies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648           

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648